This appeal is prosecuted from a conviction had in the county court of Ellis county on the 31st day of January, 1912, in which plaintiff in error was found guilty of unlawfully selling to Glen Hall one pint of whisky, and in accordance with the verdict of the jury he was sentenced to be confined for 90 days in the county jail and to pay a fine of $150.
The complaining witness, Glen Hall, testified that he went to the defendant's livery barn and asked him if there was anything around there to drink, and defendant replied that he did not know, but that he might find some in the manger; that he went to the manger and found a pint of whisky, and left a dollar, and as he left the barn he told the defendant that he had left a dollar in the manger, and defendant replied, "All right."
The defendant as a witness in his own behalf stated that Glen Hall came into his barn on several occasions and asked him for whisky, but that he had never sold any to Hall, or kept any at the barn for sale, and denied that he said to Hall that he might find some in the manger.
These were the only witnesses who testified. There is a direct conflict in the evidence on the part of the state and that of the defendant. The jury had the witnesses before them, and could see their manner of testifying, and they, no doubt, in determining the truth, took into consideration all the attending circumstances of the case. The evidence was sufficient to satisfy the jury that the statute had been violated, and if there is sufficient evidence to sustain the verdict it must stand.
It appearing that the defendant has had a fair trial, the judgment of the lower court is affirmed.
ARMSTRONG, P.J., and FURMAN, J., concur. *Page 440 
                          ON REHEARING.